Citation Nr: 0718767	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.

2.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1991, June 1992 to April 1993, and August 1996 to October 
1997.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By decisions dated in September 1994 and September 1998, 
the RO denied the veteran's claim for entitlement to service 
connection for a chronic low back disorder.

2.  The veteran did not appeal those decisions and they 
became final.  

3.  The RO's September 1998 decision represents the last 
final disallowance of entitlement to service connection for a 
chronic low back disorder.  

4.  Evidence received since the RO's September 1998 decision 
is relevant and probative of the issue at hand.

5.  A chronic low back disorder was not manifest during 
service; the veteran's current low back disorder is unrelated 
to service.

6.  Lumbosacral spine pathology was not identified until 
2003. 




CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's September 1998 
decision denying service connection for a chronic low back 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.156, 3.159 (2006).

2.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for a Chronic Low 
Back Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As the veteran filed his claim in July 2003, this 
version of 38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the RO denied claims for a low back disorder by 
decisions dated in September 1994 and September 1998.  The 
veteran was notified but did not appeal.  In July 2003, he 
again filed a claim for a chronic low back disorder.

In support of his claim, the veteran submitted a June 2003 
progress note from his private physician.  It was reported 
that the veteran had very little improvement from an epidural 
steroid injection and that that he may be a candidate for a 
lumbar fusion or an artificial disc replacement.  He reported 
to the physician that his disability with VA would be 
reopened.  The physician remarked:  

There is a question as to whether or not 
[the veteran's] service may have caused 
or aggravated this patient's symptoms.  
From the patient's description of his 
duties, including military police, medic, 
infantry, it certainly seems reasonable 
that these heavy physical activities 
aggravated or caused this patient's low 
back pain and discomfort.  Prior to 
military service, the patient had 
absolutely no back pain at all.  Prior to 
military service, the patient was 
involved as a volunteer fireman and also 
a paramedic.  None of this activity 
aggravated [] this patient's pain.

Based on this evidence, the Board finds that the claim should 
be reopened.  While the previous denial had acknowledged that 
the veteran sustained a back injury while on active duty and 
that he had a current back disorder, there was no evidence to 
establish a medical nexus.  The private physician's statement 
addresses a component of service connection not previously 
considered, i.e. medical nexus.  Therefore, the Board finds 
that this statement is sufficient to reopen the claim.



Service Connection for a Chronic Low Back Disorder

Having determined that the claim for a chronic low back 
disorder based on new and material evidence should be 
reopened, the Board will address the merits of the veteran's 
claim.  At this time, the Board notes that the veteran will 
not be prejudiced by the below de novo review.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO apprised the veteran 
of applicable law and regulations and the reasons and bases 
for its de novo determination in the June 2004 Statement of 
the Case and December 2004 Supplemental Statement of the 
Case.  See also VCAA section below. 

At a personal hearing in October 2004, the veteran testified 
that he injured his back in January 1993 when he slipped and 
fell on some ice.  He was lifting a heavy tent and fell 
underneath it.  He reflected that he fell straight down on 
his rear end and did a twisting movement to avoid being run 
over.  He was admitted to the hospital, given pain 
medication, and X-rays were taken.  He indicated that he was 
placed on profile, but was sent to the field anyway, and had 
to be readmitted.  No MRI was performed.

He remarked that he was given physical therapy at least twice 
while on active duty and several times outside of military 
service.  X-rays consistently showed nothing and he reported 
that he was never seen by an orthopedic specialist.  He 
stated that he continued to have problems during his last 
period of active duty, and that it became worse after he was 
discharged from active duty and he put on a lot of weight.

The veteran reflected that he had received private medical 
treatment for his back and that the physician had given an 
opinion but had not seen the medical records.  It was noted 
that the physician had subsequently reviewed the service 
medical records and rendered another opinion giving his 
reasons and bases and theory behind his rationale.  

He noted that he had undergone surgery in February and had 
disc replacement surgery.  He had lost weight but was still 
on pain medication and was not working.  He had previously 
worked as an Emergency Medical Technician.  He stated that he 
was in constant pain during his last period of active duty 
but did not want to think that he had back problems.  

The veteran indicated that he had an MRI in 2002 and the 
discs were compressed.  When his physician asked him about 
how many times he had injured himself, the incident in 1993 
was the only one he could think of, but acknowledged that in 
his field there had been times when he twisted wrong or 
lifted wrong but usually if someone in his field lifted 
something wrong they knew it right away.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had three periods of active duty:  April to 
September 1991, June 1992 to April 1993, and August 1996 to 
October 1997.  There is no assertion of back problems during 
his first period of active duty.  Rather, he maintains that 
he injured his back during his second period of active duty 
and has had on-going back problems.

Service medical records reflect that the veteran slipped and 
fell on ice in late January 1993.  An X-ray showed no 
evidence of fracture or dislocation.  He was hospitalized and 
treated for low back pain and muscle spasms with Naprosyn and 
placed on restriction.  In a February 1993 separation 
examination, undertaken approximately two weeks later, the 
clinical evaluation of his spine was normal.  Therefore, the 
Board finds no evidence of a chronic low back disorder during 
this period of active duty.

In a May 1994 VA examination, undertaken between the 
veteran's second and third periods of active duty, he 
reported that he fell on his right hip in January 1993 while 
extracting a heavy piece of equipment.  He related that he 
was kept at the infirmary for two days and was told that X-
rays showed malalignment of the joints but no fracture.  He 
indicated that he was told not to go into the field but was 
ordered there anyway and had a flare-up and was again kept at 
the infirmary for an additional five days (this is not shown 
in the record).  

He complained of constant pain in his right hip and low back.  
After a physical examination, the diagnoses included 
mechanical low back pain and right hip pain, which were to be 
evaluated.  An X-ray of the lumbosacral spine was normal.  

Approximately one week after the VA examination, the veteran 
sought private medical treatment for severe back pain.  He 
reported pain radiating to both buttocks and the right thigh 
and was acutely tender to palpation.  The diagnosis was 
"probable disc injury secondary to the fall in the 
military."  He was placed on bedrest and the physician noted 
that VA was sending the results of the previous X-ray.  

A private X-ray report dated approximately two weeks later 
was normal except for spina bifida occulta.  The diagnosis 
was probable acute sacroiliitis with pelvic shear secondary 
to a sustained trauma and radiculopathy of the lumbosacral 
spine of the L4-L5 and S-1 dermatome.  He continued to see 
regular private treatment through early July 1994, although 
the private physician indicated in the final note associated 
with the claims file that a physical assessment was 
impossible due to the theatrical nature of the veteran's 
pain.  The physician related that there was little that he 
could do for the veteran and that the veteran was reluctant 
to have an MRI scheduled or to change medication.

In an August 1994 VA joints examination, the examiner 
reflected that the veteran fell on ice, was treated in 
service, and complained of back discomfort if he had to stand 
in place for a long time.  The examiner noted that physical 
examination revealed no abnormality of the lumbosacral spine 
and X-rays showed no abnormality.  

This evidence does not support a claim for service 
connection.  While the private medical evidence references 
differential diagnoses, such as probable disc injury or 
probable sacroiliitis, no definitive diagnosis was made.  
Moreover, the VA examinations and diagnostic studies were 
normal.  Without underlying pathology, there can be no basis 
for a grant of service connection.

In July 1996, the veteran reenlisted for the third period of 
active duty.  At that time, he self-reported that he did not 
have recurrent back pain and a medical examination reflected 
a normal clinical evaluation of his spine.  This evidence 
further suggests that the veteran's complaints of back pain 
in May 2004 were not chronic in nature.  

In addition, although the veteran testified that he 
experienced constant low back pain during this third period 
of active duty, service medical records reflect no complaints 
or treatment for low back symptomatology, despite the fact 
that he sought treatment for a myriad of other complaints, 
including diminished vision, right shoulder injury, alcohol 
dependency, anti-social personality disorder, pruritic rash 
on thigh and trunk, upper respiratory complaints, tendonitis 
in both hands, rectal bleeding, and nasal congestion.  

In a November 1996 clinic screening form, when asked if he 
was experiencing pain or difficulties, he responded no.  When 
asked if he sustained any injuries, experienced pain, or 
suffered any illness during boot camp, he responded only that 
he had left leg pain and indicated that he needed further 
evaluation to rule/out a stress fracture of the lower left 
leg.  There was no mention made of low back pain or problems.  
The veteran's silence as to low back complaints, when 
otherwise reporting his past medical history, constitutes 
negative evidence. 

In the September 1997 separation physical, the clinical 
evaluation of his spine was normal.  Therefore, the Board 
finds no evidence of a chronic low back disorder at the time 
of discharge from the third period of active duty.

In February 1998, shortly after discharge, the veteran filed 
claims for a personality disorder, right shoulder injury, 
chemical dependency, and recurring headaches.  Medical 
records during that time frame reflect no complaints or 
treatment for low back pain.  In September 1998, service 
connection for back pain was again denied.

There is no additional evidence associated with the file 
regarding low back complaints until the veteran filed the 
current claim in July 2003, nearly six years after discharge.  
A June 2003 private medical note reflected, for the first 
time, low back pathology.  The diagnosis was L3-L4 internal 
disc derangement.  Although it is not apparent from the 
medical note, the Authorization and Consent to Release 
Information signed by the veteran for these records indicates 
that the private physician had treated the veteran since 
January 2003.

In this case, the veteran sought treatment for low back 
symptomatology between his second and third periods of active 
duty (in May 1994) but the subsequent records, including an 
intervening period of active duty, reflect no complaints or 
treatment for low back problems until he sought private 
treatment in January 2003.  This multi-year gap, in the 
absence of confirmatory evidence showing continuity of such 
symptoms, particularly in subsequent service medical records, 
does not support the veteran's assertions that he has 
experienced on-going back pain since the injury in 1993.  

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In support of his claim, the veteran submitted two 
statements by his private physician addressing the 
relationship between the veteran's current low back disorder 
and active duty. 

Specifically, as noted above, in June 1993, the private 
physician reflected that the veteran described his duties as 
military police, medic, and infantry and that it "certainly 
seems reasonable" that the heavy physical activities of 
active duty aggravated or caused the veteran's chronic low 
back pain.  Interestingly, although the veteran had focused 
his previous claims for a low back disorder on a 1993 slip 
and fall, it is not apparent that he reported this in-service 
injury to his private physician.

Nonetheless, the Board places less probative weight on this 
evidence.  First, the phrase "certainly seems reasonable" 
constitutes mere speculation as to the etiology of the 
veteran's low back disorder.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

Next, it has been observed that statements from doctors which 
are inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of active duty service.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).  Therefore, the Board finds 
that this statement does not support a medical nexus.

In a follow-up letter dated in August 2004, the same private 
physician related that he had reviewed the statement of the 
case (SOC) from the veteran's claim and referenced an 
inconsistency between a statement in the last paragraph that 
his previous opinion was based only on the veteran's history 
and that service medical records showed no complaints of back 
pain related to military duties and a statement earlier in 
the SOC that noted that the veteran fell on ice and injured 
his back.  The physician stressed that there was a documented 
hospitalization for a back injury and this occurred during 
the veteran's period of active duty.

On this point, the physician is correct; comparing those two 
statements in isolation suggests an inconsistency.  However, 
a review of the totality of the information contained in the 
SOC shows that the RO accurately discussed the veteran's in-
service fall, complaints and treatment received between the 
second and third periods of active duty, the absence of 
treatment during the third period of service, and the private 
physician's opinion.  The SOC could have more accurately 
stated that service medical records show no chronic 
complaints of back pain related to military duties because, 
in fact, the veteran's back symptomatology has not been shown 
to be chronic.

Further, this does not change the fact that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the fact that the veteran sustained 
an injury to his back is not, in and of itself, sufficient to 
support a claim for service connection.

Next, the physician acknowledged that May 1994 X-rays taken 
between the veteran's second and third period of service were 
normal but took issue with the fact that an MRI was never 
done.  He noted that X-rays were only useful for 
demonstrating bony alignment but could not properly assess 
discs and discs herniations.  However, the contemporaneous 
evidence of record reveals that the private physician 
treating the veteran in 1994 recommended an MRI but that the 
veteran himself was reluctant to be scheduled.  

It is beyond the scope of the Board's jurisdiction or 
expertise to second-guess why the military physician did not 
order the veteran to undergo an MRI at the time of the 
initial injury, or speculate on why he did not undergo a 
private MRI in May 1994, between his second and third period 
of active duty.  Regardless, it would be pure speculation at 
this juncture to comment on what might have been shown had an 
MRI been done.  The suggestion that an MRI would have 
produced definitive evidence as to the presence or absence of 
an intrinsic back disorder does not support the claim for 
service connection.

In addition, the physician remarked that when he saw the 
veteran an MRI was obtained which showed L3-L4 internal disc 
derangement.  He related that the veteran underwent a 
provocative discogram which reproduced the pain and required 
a lumbar spinal reconstruction which had significantly 
clinically improved his low back pain.  However, the Board is 
compelled to note that the physician did not examine the 
veteran until 2003, 10 years after his in-service slip and 
fall.  

Moreover, the veteran testified that the physician reviewed 
his service medical records prior to rendering his opinion.  
This does not appear to be the case.  By his own statement, 
the physician read the SOC, which summarized the veteran's 
service medical records.  There is no indication that the 
physician had an opportunity to review the claims file or the 
medical evidence.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  

Even recognizing that the veteran unquestionably sustained an 
injury to his back during service, this is not the end of the 
inquiry.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service.  The issue is not whether the veteran sustained an 
injury in service, the issue is whether the injury resulted 
in his current low back disorder.  On this point, the 
physician rendered no opinion.  To the extent that he 
suggested a relationship, the Board finds the statement to be 
of little probative value.  

In an October 2004 VA examination, specifically undertaken to 
address the issue of whether the veteran's low back disorder 
was related to service, the physician remarked that he had 
examined the claims file.  He noted that the veteran fell on 
ice in 1993 and was diagnosed with having lumbosacral strain, 
and that the veteran reported that he had had back pain ever 
since.  The veteran indicated that he continued to have pain 
and was evaluated by his private physician in December 2002 
and found to have a ruptured disc at L3-L4 and L4-L5.  He 
underwent surgery in February 2004 and the pain was less but 
still 8/10 in severity.  

After a physical examination, the clinical impressions were 
low back sprain in 1993, treated with resolution, and 
degenerative disc disease of the lumbar spine with documented 
ruptured disc at two levels with status/post operative repair 
with prosthesis in February 2004 with continued back pain, 
severe disability with progression.

The examiner reflected that the veteran was treated 
conservatively after his back injury in 1993 and that his 
symptoms apparently resolved.  The examiner noted that, 
despite the veteran's statement that he had on-going back 
pain, there was no record in the claims file of treatment and 
no mention of back pain at the time of discharge from the 
service in 1997.  The examiner concluded:

Degenerative joint disease of the lumbar 
spine is less likely than not secondary 
to the back sprain that was incurred in 
the service in 1993, in that there is no 
interim evidence of treatment in his 
record from 1993 to 1997, and at the time 
of dismissal in 1997 there was no 
diagnosis or mention of a back problem.

A reasonable reading of this opinion is that the veteran's 
current low back disorder is not related to an in-service 
fall.  While the examiner did not note the May 1994 private 
treatment, his opinion focused on the absence of a low back 
disorder at the time of the veteran's discharge from his 
third and final period of active duty.

In assigning high probative value to this report, the Board 
notes that the physician had the claims file for review, and 
thoroughly discussed the relevant findings.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  

The Board concludes that the physician's opinion was based on 
an adequate review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

The Court has also held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the reviewing physician examined 
the veteran's claims file, including the medical evidence 
from the private physician and other private and VA records, 
before determining that the veteran's low back disorder was 
unrelated to active duty service.  Therefore, the Board finds 
this evidence probative. 

The Board has also considered the veteran's statements that 
his in-service injury is related to his current low back 
disorder.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the veteran has reported on-going back 
pain since service, his statement is competent.  However, his 
statement is unsupported by contemporaneous records, 
including post-injury service medical records, and in view 
normal findings related to the low back for many years, found 
to be not credible.  In essence, his silence as to these 
complaints and the normal in-service findings are more 
probative than his unsupported report of continuity.  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the treatment records, and 
the VA examination reports, outpatient treatment records, and 
current opinion, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

To the extent that the claim was reopened, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (adequate notice under the VCAA with respect to 
new and material evidence claims should describe what 
evidence is necessary to substantiate the element(s) required 
to establish service connection that were found insufficient 
in the previous denial).

With respect to the claim on the merits, the veteran was 
notified of the VCAA by correspondence dated in July 2003.  
He was informed of what the evidence must show to support a 
claim for service connection.  He was told that VA would help 
him obtain private medical records, and that he would be 
provided with a medical examination.  He was also provided 
with a personal hearing and presented argument on the merits 
of the claim.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in October 
2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in October 2004, and the 
Board has carefully reviewed the private medical evidence 
submitted in support of the claim.  The available medical 
evidence is sufficient for an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in March 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  




ORDER

The application to reopen the claim of entitlement to service 
connection for a chronic low back disorder is granted.

Service connection for a low back disorder is denied.





____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


